GLASS & HOGROGIAN LLP
ATTORNEYS AND COUNSELORS AT LAW
A Limited Liability Partnership
85 BROAD STREET. 18™! FLOOR
NEW YORK, NY 10004
212-537-6859
FAX NO. 845-510-2219

Bryan D. Glass E-mail: bglass@ghnylaw.com
Partner

April 1, 2019
Via email sturetsk@law.nyc.gov
Samantha Turetsky
Assistant Corporation Counsel
Labor and Employment Division
100 Church Street
New York, NY 10007

Re: Maya Zabar v. NYCDOE, 18 Civ. 6657 (PGG)
Response to Discovery Deficiency Letter of March 19, 2019

Dear Ms. Turetsky:

We write in response to your deficiency letter dated March 19, 2019, which was not
received until more than six weeks after we provided discovery responses to you in this matter.

We have reviewed your letter and find your assertions without merit.

With regard to your first bullet point, Ms. Zabar does not have access to these records as
she has been reassigned from the High School of Art and Design and did not take the documents
when she was reassigned from the school. Moreover, she is no longer on the union executive
board and therefore does not necessarily have a right to these documents. Furthermore, Principal
Urena should have copies of any minutes from those meetings in his possession, and we request
that Defendants produce any documents to us in Principal Urena’s possession regarding those
minutes.

With regard to your second bullet point, Ms. Zabar does not have access to these records
as she has been reassigned from HSAD and did not take the documents when she was reassigned
from the school. Moreover, she is no longer on the union executive board and therefore does not
necessarily have a right to these documents. Principal Urena should have copies of any minutes
from those meetings, and we request that Defendants produce any documents to Ms. Zabar in
Principal Urena’s possession.

With regard to your second and third bullet points, Ms. Zabar only filed one union
grievance on her own which has been provided in her discovery responses. She was involved with
supporting other grievances, but the school chapter leader filed the other grievances on behalf of
the entire school staff. Ms. Zabar is not in possession of any other documents responsive to this
request.

With regard to your fourth bullet point, Ms. Zabar believes that this paragraph is unclear
and confusing and not purported in good faith. Please be more specific what documents you
believe in good faith exist that have not been produced.

With regard to your fifth bullet point, Ms. Zabar has provided medical releases, and any
responsive documents would be provided by the medical providers in response to defendants’
obtaining documents pursuant to those releases.

With regard to your sixth bullet point, Ms. Zabar is confounded why you refer to
mzaffosenglishclass@gmail.com in your letter, which is not her email address. Ms. Zabar
maintains that these documents requested are not otherwise relevant to her claims.

With regard to your seventh bullet point, Ms. Zabar provided all journal entries in her
possession as part of her original response.

With regard to your eighth bullet point, Ms. Zabar has located a few attachments in her
files, which are attached as P163-P166. The Excel file is an attachment to P108, and the PDF file
is an attachment to P138.

With regard to defendants’ deficiencies in its own discovery responses, we do not have a
record of receiving any relevant electronic discovery in response to our discovery requests. Please
let us know when they will be provided so we can begin depositions.

We do not understand the basis for a protective order in this case, as we do not typically
sign protective orders in litigations with the NYCDOE. Please identify specifically what
documents you are withholding as a result of the protective order not being executed in the case
s0 we can raise defendants’ own deficiencies in failing to provide relevant discovery with Judge
Gardephe.

Please propose deposition dates in late April and early May for Principal Manuel Urena
and Assistant Principal Lynn Rosales so we can move forward with timely completing discovery

in this case.

Please respond to how defendants’ deficiencies will be addressed no later than April 8,

 

2019.
Sincerely,
By: s/f
Bryan D. Glass, Esq.
Enclosures
eacher
A

|
C.

Weinstein, R

D

H

C6 Room
504
1002
1002
504
601
1002
504
1020
1020
1020
1020
1020
1020
1020
1020
1020
1020
1020
102C
1013
1020
1020
1020
1020
1020
805
911
607
911
805
805
1119
911
1020
607
805
1119
1119
805
1119
805

P163

AP

unknown

unknown

unknown

unknown

unknown - Weaver?

unknown

Rosales

unknown- Urena?

unknown- Weaver?
Rosales

unknown - Urena?
Rosales
unknown
unknown
unknown - Weaver?
unknown

Rosales

 
A
LW.
M
J. .2
. Debellis, F.

D
A
a
Davis, E.
E.
Marks, Betina
R.
Richards, S.
Eckhaus, B.
Onlick, S.
Posso, C.

A.
Sorensen, K.
Staton, A.
Will C
¥ T.
Zabar, M.

Rabel, G.

.8 Dean
H

805
607
102C
607
805
905
905
1005
102C
607
607
607
607
1005
905
905
102C
102C
905
102C
1117
1117
607
102C
102C
607
1117
504
102C
803
504
102C
803
102C
803
803
803
1013
1119

CAFETERIA
CAFETERIA

P164

wn

7
7
?
7
7
7

cw fo [oo foo fm ice joo jee [oo jm joo pW iM

Rosales
unknown - Urena?
unknown - Weaver?
unknown - Urena?
Rosales

Bu

unknown

unknown
unknown » Urena?
unknown - Urena’
unknown - Urena™
unknawn - Urena?

unknown

Bud

unknown - Weaver?

unznown - Weaver?

unknown - Weaver?
unknown
unknown
unknown - Urena?
uninown - Weaver?
unknown » Weaver?
unknown Urena?
unknewn
unknown
unknown - Weaver?
Rosales
unknown
unknown - Weaver?
Rosales
unknown Weaver?
Rosales
Rosales
Rosales
Bud
Reingold

 
6 CLASSES
NONE
LIBRARY
CAFETERIA
CAFETERIA
6 CLASSES

 

P165
 

HIGH SCHOOL OF ART AND DESIGN

245 East 5éth Street
New York City, NY 10022
Phone: 212 752-4340 Fax: 212 752-4945
a

Manvel! A. Ureiia, Principal

gore arc Tere re" SQA IEE TIN ET NT a FEET Te SI

48-HOUR NOTICE

Yoga ee fe ok Re aren Aion Seat ete SNE telids Bena ils toe CF sSel ahs reir Weta

 

Date: 3/29/2018
Name: Maya Zabar
School: 02M630- High School of Art and Design

Address: 245 East 56" Street
RE: Case Number 18-02884X

Dear Maya Zabar:

I have scheduled an appointment for you to meet with me in my office 8:20 am, Tuesday, April 10, 2018. The
purpose of this meeting is to investigate an allegation of verbal abuse. Because this conference may lead to

disciplinary action, you may bring a union representative with you to the meeting.

You are not to discuss the details of this investigation with anyone at the location of the alleged incident, other
than your union representative.

Very truly yours,

 

Assistant Principal

B/24 NE
\\MayaZabar— Date

 

 

Theresa 6udney. AP Molh/ Special Education (TBvdneySsachooits.n
borin polebette Daty. AP Guidanca/s S$clence (MDalyS@schools aye. eevee
gton ree: AP Safely & Securlty/Phys. Ea. (BMccoll2z@schools. nye.gov}
time isi! ole; AP Organization (SPerez13@schools.nye. gov)
Tone an? ' AP Art/Atchilecture/CTE (ERelngo@schootls, nyc.gov)
¥ #Gles. AP Engltsh/S.S./LOTE (LRasaltes@schoots. nyc.gov)

P166
